Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 1 are directed to a method for monitoring a dual-stage shock strut (i.e., a process). Therefore, claims 1-8 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 1 recites:
	measuring a first primary chamber pressure when the dual-stage shock strut is in a first state;

measuring a shock strut stroke when the dual-stage shock strut is in the first state;
measuring a first ambient temperature corresponding to that of the dual stage shock strut when the dual stage shock strut is in the first state;
measuring a second primary chamber pressure when the dual-stage shock strut is in a second state;
measuring a second secondary chamber pressure when the dual-stage shock strut is in the second state;
measuring a second ambient temperature corresponding to that of the dual stage shock strut when the dual stage shock strut is in the second state; and
determining a servicing condition of the shock strut based upon at least the first primary chamber pressure, the first secondary chamber pressure, the shock strut stroke, the first ambient temperature, the second primary chamber pressure, the second secondary chamber pressure, and the second ambient temperature.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" and/or “certain methods of organizing human activity” because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, “determining a servicing condition” in the context of this claim encompasses the user mentally determining the condition of the shock strut base on values. Accordingly, the claim recites at least one abstract idea.
101 Analysis-Step 2A, Prong II

	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
measuring a first primary chamber pressure when the dual-stage shock strut is in a first state;
measuring a first secondary chamber pressure when the dual-stage shock strut is in the first state;
measuring a shock strut stroke when the dual-stage shock strut is in the first state;
measuring a first ambient temperature corresponding to that of the dual stage shock strut when the dual stage shock strut is in the first state;
measuring a second primary chamber pressure when the dual-stage shock strut is in a second state;
measuring a second secondary chamber pressure when the dual-stage shock strut is in the second state;
measuring a second ambient temperature corresponding to that of the dual stage shock strut when the dual stage shock strut is in the second state; and
determining a servicing condition of the shock strut based upon at least the first primary chamber pressure, the first secondary chamber pressure, the shock strut stroke, the first ambient temperature, the second primary chamber pressure, the second secondary chamber pressure, and the second ambient temperature.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “measuring a first primary chamber pressure when the dual-stage shock strut is in a first state; measuring a first secondary chamber pressure when the dual-stage shock strut is in the first state; measuring a shock strut stroke when the dual-stage shock strut is in the first state; measuring a first ambient temperature corresponding to that of the dual stage shock strut when the dual stage shock strut is in the first state; measuring a second primary chamber pressure when the dual-stage shock strut is in a second state; measuring a second secondary chamber pressure when the dual-stage shock strut is in the second state; measuring a second ambient temperature corresponding to that of the dual stage shock strut when the dual stage shock strut is in the second state", the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “measuring … pressure”, “measuring a shock strut stroke”, and “measuring … temperature” indicate pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of  “measuring a first primary chamber pressure when the dual-stage shock strut is in a first state; measuring a first secondary chamber pressure when the dual-stage shock strut is in the first state; measuring a shock strut stroke when the dual-stage shock strut is in the first state; measuring a first ambient temperature corresponding to that of the dual stage shock strut when the dual stage shock strut is in the first state; measuring a second primary chamber pressure when the dual-stage shock strut is in a second state; measuring a second secondary chamber pressure when the dual-stage shock strut is in the second state; measuring a second ambient temperature corresponding to that of the dual stage shock strut when the dual stage 
Hence the claim is not patent eligible. 
Therefore, claim(s) 1 is/are ineligible under 35 U.S.C. 101.

Dependent claim 2-8 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claim 2-8, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 because the claim merely elaborates on the previously established abstract idea, as analyzed above. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Regarding Claim 2, the claim recites further narrowing limitation on the “first state comprises the dual-stage shock strut in a static position, before a take-off event, and supporting a weight of an aircraft, and the second state comprises the dual-stage shock strut in a weight-off-wheel position within a second pre-determined duration after the take-off event” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.
Regarding Claim 3, the claim recites further narrowing limitation on the “first ambient temperature is measured using a temperature sensor in close proximity to the dual-stage shock strut” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.
Claim 4, the claim recites further narrowing limitation on the “the temperature sensor is located in a wheel well of the aircraft” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.
Regarding Claim 5, the claim recites further narrowing limitation on the “the shock strut stroke is measured at least one of manually or via a sensor” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.
Regarding Claim 6, the claim recites “the servicing condition comprises at least one of a primary chamber gas volume, a secondary chamber gas volume, a primary chamber oil volume, and a secondary chamber oil volume” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.
Regarding Claim 7, the claim recites “the servicing condition is determined by solving a set of equations in table 2” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.
Regarding Claim 8, the claim recites further narrowing limitation on the “the second ambient temperature measurement associated with the second state is measured within a pre-determined duration before the take-off event, and the pressure measurement associated with the second state is measured after the take-off event” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 9 are directed to a method for monitoring a dual-stage shock strut (i.e., a process). Therefore, claims 10-12 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 9 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 9 recites:
calculating a servicing condition of the dual-stage shock strut based upon:
a first primary chamber pressure when the dual-stage shock strut is in a first state;
a first secondary chamber pressure when the dual-stage shock strut is in the first state;
a shock strut stroke when the dual-stage shock strut is in the first state;
a first ambient temperature corresponding to that of the shock strut;
a second ambient temperature corresponding to that of the shock strut;
a second primary chamber pressure when the dual-stage shock strut is in a second state; and
a second secondary chamber pressure when the dual-stage shock strut is in the second state;
wherein the calculating comprises:
calculating a primary gas volume in the first state;
calculating a primary gas volume in the second state;
calculating a secondary gas volume in the first state;
calculating a secondary gas volume in the second state;
calculating a primary oil volume in the first state;
calculating a primary oil volume in the second state;
calculating a secondary oil volume in the first state;
calculating a secondary oil volume in the second state;
calculating a first number of moles of gas dissolved in an oil in the first state; and
calculating a second number of moles of gas dissolved in an oil in the second state.
The examiner submits that the foregoing bolded limitation(s) constitute a "Mathematical Concepts" because under its broadest reasonable interpretation, the claim covers mathematical calculations. For example, “calculating a servicing condition of the dual-stage shock strut; calculating a primary gas volume in the first state; calculating a primary gas volume in the second state; calculating a secondary gas volume in the first state; calculating a secondary gas volume in the second state; calculating a primary oil volume in the first state; calculating a primary oil volume in the second state; calculating a secondary oil volume in the first state; calculating a secondary oil volume in the second state; calculating a first number of moles of gas dissolved in an oil in the first state; and calculating a second number of moles of gas dissolved in an oil in the second state.” in the context of this claim encompasses mathematical calculations based gathered data/values. Accordingly, the claim recites at least one abstract idea.
101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.

calculating a servicing condition of the dual-stage shock strut based upon:
a first primary chamber pressure when the dual-stage shock strut is in a first state;
a first secondary chamber pressure when the dual-stage shock strut is in the first state;
a shock strut stroke when the dual-stage shock strut is in the first state;
a first ambient temperature corresponding to that of the shock strut;
a second ambient temperature corresponding to that of the shock strut;
a second primary chamber pressure when the dual-stage shock strut is in a second state; and
a second secondary chamber pressure when the dual-stage shock strut is in the second state;
wherein the calculating comprises:
calculating a primary gas volume in the first state;
calculating a primary gas volume in the second state;
calculating a secondary gas volume in the first state;
calculating a secondary gas volume in the second state;
calculating a primary oil volume in the first state;
calculating a primary oil volume in the second state;
calculating a secondary oil volume in the first state;
calculating a secondary oil volume in the second state;
calculating a first number of moles of gas dissolved in an oil in the first state; and
calculating a second number of moles of gas dissolved in an oil in the second state.

	Regarding the additional limitations of “a first primary chamber pressure when the dual-stage shock strut is in a first state; a first secondary chamber pressure when the dual-stage shock strut is in the first state; a shock strut stroke when the dual-stage shock strut is in the first state; a first ambient temperature corresponding to that of the shock strut; a second ambient temperature corresponding to that of the shock strut; a second primary chamber pressure when the dual-stage shock strut is in a second state; and a second secondary chamber pressure when the dual-stage shock strut is in the second state", the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “pressure”, “shock strut stroke”, and “temperature” indicate pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of  “a first primary chamber pressure when the dual-stage shock strut is in a first state; a first secondary chamber pressure when the dual-stage shock strut is in the first state; a shock strut stroke when the dual-stage shock strut is in the first state; a first ambient temperature corresponding to that of the shock strut; a second ambient temperature corresponding to that of the shock strut; a second primary chamber pressure when the dual-stage shock strut is in a second state; and a second secondary chamber pressure when the dual-stage shock strut is in the second state”, the examiner submits that the limitation merely adds insignificant extra-solution activity to the at least one abstract idea as previously discussed.
Hence the claim is not patent eligible. 
Therefore, claim(s) 9 is/are ineligible under 35 U.S.C. 101.

Dependent claim 10-12 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claim 10-12, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 
Regarding Claim 10, the claim recites “calculating includes solving an equation…” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.
Regarding Claim 11, the claim recites “calculating includes solving an equation…” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.
Regarding Claim 12, the claim recites “calculating includes solving an equation…” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.

Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 13 are directed to a shock strut monitoring system (i.e., a machine). Therefore, claims 1-8 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
claim 13 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 13 recites:
a controller; and
a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations comprising:
	receiving, by the controller, a first shock strut pressure;
	receiving, by the controller, a second shock strut pressure;
	receiving, by the controller, a shock strut stroke;
	receiving, by the controller, a first temperature;
	receiving, by the controller, a third shock strut pressure;
	receiving, by the controller, a fourth shock strut pressure;
	receiving, by the controller, a second temperature; and
	calculating, by the controller, a servicing condition of a dual-stage shock strut;
	wherein the calculating the servicing condition comprises:
	calculating, by the controller, a primary gas volume in a first state;
	calculating, by the controller, a primary gas volume in a second state;
	calculating, by the controller, a secondary gas volume in the first state;
	calculating, by the controller, a secondary gas volume in the second state;
	calculating, by the controller, a primary oil volume in the first state;
	calculating, by the controller, a primary oil volume in the second state;
	calculating, by the controller, a secondary oil volume in the first state;
	calculating, by the controller, a secondary oil volume in the second state;
	calculating, by the controller, a first number of moles of gas dissolved in an oil in the first state; and
	calculating, by the controller, a second number of moles of gas dissolved in an oil in the second state.
The examiner submits that the foregoing bolded limitation(s) constitute a "Mathematical Concepts" because under its broadest reasonable interpretation, the claim covers mathematical calculations. For example, “calculating, by the controller, a servicing condition of a dual-stage shock strut; wherein the calculating the servicing condition comprises: calculating, by the controller, a primary gas volume in a first state; calculating, by the controller, a primary gas volume in a second state; calculating, by the controller, a secondary gas volume in the first state; calculating, by the controller, a secondary gas volume in the second state; calculating, by the controller, a primary oil volume in the first state; calculating, by the controller, a primary oil volume in the second state; calculating, by the controller, a secondary oil volume in the first state; calculating, by the controller, a secondary oil volume in the second state; calculating, by the controller, a first number of moles of gas dissolved in an oil in the first state; and calculating, by the controller, a second number of moles of gas dissolved in an oil in the second state.” in the context of this claim encompasses mathematical calculations based gathered data/values. Accordingly, the claim recites at least one abstract idea.
101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in 
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
a controller; and
a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations comprising:
	receiving, by the controller, a first shock strut pressure;
	receiving, by the controller, a second shock strut pressure;
	receiving, by the controller, a shock strut stroke;
	receiving, by the controller, a first temperature;
	receiving, by the controller, a third shock strut pressure;
	receiving, by the controller, a fourth shock strut pressure;
	receiving, by the controller, a second temperature; and
	calculating, by the controller, a servicing condition of a dual-stage shock strut;
	wherein the calculating the servicing condition comprises:
	calculating, by the controller, a primary gas volume in a first state;
	calculating, by the controller, a primary gas volume in a second state;
	calculating, by the controller, a secondary gas volume in the first state;
	calculating, by the controller, a secondary gas volume in the second state;
	calculating, by the controller, a primary oil volume in the first state;
	calculating, by the controller, a primary oil volume in the second state;
	calculating, by the controller, a secondary oil volume in the first state;
	calculating, by the controller, a secondary oil volume in the second state;
	calculating, by the controller, a first number of moles of gas dissolved in an oil in the first state; and
	calculating, by the controller, a second number of moles of gas dissolved in an oil in the second state.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “a controller; and a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations”, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). In particular, controller recited at a high-level of generality (i.e., as CPU performing a generic computer function of calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Similarly, tangible, non-transitory memory recited at a high-level of generality (i.e., as memory performing a generic computer function of storing computer programs) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	Regarding the additional limitations of “receiving, by the controller, a first shock strut pressure; receiving, by the controller, a second shock strut pressure; receiving, by the controller, a shock strut stroke; receiving, by the controller, a first temperature; receiving, by the controller, a 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 13 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those 
Furthermore, regarding the additional limitation of “receiving, by the controller, a first shock strut pressure; receiving, by the controller, a second shock strut pressure; receiving, by the controller, a shock strut stroke; receiving, by the controller, a first temperature; receiving, by the controller, a third shock strut pressure; receiving, by the controller, a fourth shock strut pressure; receiving, by the controller, a second temperature", the examiner submits that the limitation merely adds insignificant extra-solution activity to the at least one abstract idea as previously discussed.
	Hence the claim is not patent eligible. 
Therefore, claim(s) 13 is/are ineligible under 35 U.S.C. 101.

Regarding Claim 14, the claim recites further narrowing limitation on the “the first shock strut pressure comprises a first primary chamber pressure when the dual-stage shock strut is in a first state, and the second shock strut pressure comprises a first secondary chamber pressure when the dual- stage shock strut is in the first state” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.
Claim 15, the claim recites further narrowing limitation on the “the shock strut stroke comprises a shock strut stroke when the dual-stage shock strut is in the first state” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.
Regarding Claim 16, the claim recites further narrowing limitation on the “the first temperature comprises an ambient temperature corresponding to that of the shock strut” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.
Regarding Claim 17, the claim recites further narrowing limitation on the “the third shock strut pressure comprises a second primary chamber pressure when the dual-stage shock strut is in a second state” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.
Regarding Claim 18, the claim recites further narrowing limitation on the “the fourth shock strut pressure comprises a second secondary chamber pressure when the dual-stage shock strut is in the second state” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.
Regarding Claim 19, the claim recites further narrowing limitation on the “at least one of the first shock strut pressure and the second shock strut pressure and at least one of the first temperature and the second temperature are measured using a single, integrated pressure/temperature sensor mounted to the shock strut” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.
Regarding Claim 20, the claim recites “the instructions further cause the controller to perform operations comprising further comprising sending, by the controller, the shock strut 

Allowable Subject Matter
Claim 1-20 are rejected under 35 U.S.C. 101, but would be allowable if rewritten in form that would rectify and/or resolve the 35 U.S.C. 101 abstract idea rejection.
	The following is a statement of reasons for the indication of allowable subject matter regarding independent claim 1: the instant application is directed to a method and system of monitoring a dual-stage shock strut. Prior art references Fazeli (US PG Pub 20150267769A1) teaches “a method and system of monitoring condition of a shock strut” and Luce (US PG Pub 20180058985A1) teaches “a method for monitoring a shock strut”. However, the prior art are directed to single stage shock struts instead of dual-stage shock struts resulting in significant difference in system and method. Furthermore, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions: “measuring a first secondary chamber pressure when the dual-stage shock strut is in the first state” and “measuring a second secondary chamber pressure when the dual-stage shock strut is in the second state”. Particularly, “secondary chamber pressure” indicate a pressure measurement from secondary chamber for a dual-stage shock which allows the claim to overcome prior art. Lastly, “determining a servicing condition of the shock strut based upon at least the first primary chamber pressure, the first secondary chamber pressure, the shock strut stroke, the first ambient temperature, the second primary chamber pressure, the second secondary chamber pressure, and the second ambient temperature”, the determination utilizing 
The following is a statement of reasons for the indication of allowable subject matter regarding independent claim 9: the instant application is directed to a method and system of monitoring a dual-stage shock strut. Prior art references Fazeli (US PG Pub 20150267769A1) teaches “a method and system of monitoring condition of a shock strut” and Luce (US PG Pub 20180058985A1) teaches “a method for monitoring a shock strut”. However, the prior art are directed to single stage shock struts instead of dual-stage shock struts resulting in significant difference in system and method. Furthermore, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions: “calculating a servicing condition of the dual-stage shock strut based upon: … a first secondary chamber pressure when the dual-stage shock strut is in the first state… a second secondary chamber pressure when the dual-stage shock strut is in the second state”. Particularly, “secondary chamber pressure” indicate a pressure measurement from secondary chamber for a dual-stage shock which allows the claim to overcome prior art. Lastly, “calculating a servicing condition of the dual-stage shock strut”, the calculation for servicing condition of the dual-stage shock strut utilizing the secondary chamber pressure allows the claim to overcome prior art. It is for these reasons that the applicants’ invention defines over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter regarding independent claim 13: the instant application is directed to a method and system of monitoring a dual-stage shock strut. Prior art references Fazeli (US PG Pub 20150267769A1) teaches “a method and system of monitoring condition of a shock strut” and Luce (US PG Pub 20180058985A1) teaches “a method for monitoring a shock strut”. However, the prior art are dual-stage shock strut utilizing the secondary chamber pressure allows the claim to overcome prior art. It is for these reasons that the applicants’ invention defines over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668